DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	The instant application, filed 06/04/2020, is a 371 filing of PCT/US2018/064628 filed 12/07/2018 and claims priority to the following provisional applications: 62/774,855 filed 12/03/2018; 62/774,165 filed 11/30/2018; 62/754,564 filed 11/01/2018; 62/740,903 filed 10/03/2018; 62/721,604 filed 08/22/2018; 62/716,971 filed 08/09/2018; 62/614,965 filed 01/08/2018; and 62/596,774 filed 12/08/2017.

Status of Application, Amendments, and/or Claims
	Applicant’s response of 04 November 2022 is acknowledged. Claims 5-6, 8, 11, 27, 30, 47, 51, 65, 72-74, 81, 88, 99, 100, 103, 105, 109, 113, 120, 123, 127, 133, 137, and 165 were amended. Claims 26, 29, 31, 33, 43, 50, 52, 70, 98, 112, 114, 154, 160, and 163 were cancelled. Claims 179-186 are new. Claims 5, 6, 8, 9, 11-13, 15, 22, 27, 30, 44, 47, 51, 65, 66, 68, 72-74, 81, 84, 88, 91, 99, 100, 103, 105, 109, 113, 120, 123, 127, 133, 137, 139, 165, and 179-186 are pending and are currently under examination.


Information Disclosure Statement
The information disclosure statements filed 22 July 2022 and 04 November 2022 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  

IDS – 22 July 2022
The following references were not considered and were lined through on the IDS of 22 July 2022:
NPL citation 20: The copy of the NPL reference that was uploaded to the file is low resolution and is illegible.

    PNG
    media_image1.png
    71
    681
    media_image1.png
    Greyscale

	 
NPL citation 30: A copy of the cited reference was not located in the file wrapper.

    PNG
    media_image2.png
    68
    669
    media_image2.png
    Greyscale

	 
The following reference was uploaded to the file but was not cited on the IDS:
Pearce, E.L., et al (2009) Enhancing CD8 T Cell Memory by Modulating Fatty Acid Metabolism Nature 460(7251); 103-107.


IDS – 04 November 2022
The following references were not considered and were lined through on the IDS of 04 November 2022. The copies of the references that were uploaded to the file are low resolution and were illegible. 
NPL citation 19:

    PNG
    media_image3.png
    67
    671
    media_image3.png
    Greyscale

NPL citation 20:

    PNG
    media_image4.png
    66
    670
    media_image4.png
    Greyscale

NPL citation 31

    PNG
    media_image5.png
    81
    669
    media_image5.png
    Greyscale



Withdrawn Objections and Rejections
	Claims 65 and 160 were objected to for minor informalities. The amendment of claim 65 has overcome the objection and the objection is withdrawn. The cancelation of claim 160 has rendered the objection moot and the rejection is withdrawn.
	Claims 72 and 112 were rejected under 35 USC 112(b) as being indefinite. Claims 73-74, 81, 113-114, 120, 123, 154, 160, and 163 were rejected under 35 USC 112(b) by virtue of their dependency on a rejected claim. Applicant’s amendment of claim 72 has overcome the rejection and the rejection is withdrawn. The cancellation of claim 112 has rendered the rejection moot and the rejection is withdrawn. All 35 USC 112(b) rejections of previous record are withdrawn.
	Claims 26, 29, 31, 33, 43, 50, 52, 70, 98, 112, 114, 154, 160, and 163 were rejected under 35 USC 103. The cancelation of the claims has rendered the rejections moot and the rejections are withdrawn.
	Applicant’s amendments to independent claims 5 and 6 have overcome the rejection of claims 5, 6, 8, 9, 11-13, 15, 22, 27, 30, 44, 47, 51, 65, 66, 68, 72-74, 81, 84, 88, 91, 99, 100, 103, 105, 109, 113, 120, 123, 127, 133, 137, 139, 165 under 35 USC 103 and the rejections are withdrawn. After reconsideration the claims are rejected under new grounds in the instant office action as necessitated by applicant amendment.

	The following grounds of rejection are either maintained or necessitated by applicant’s amendment to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 8, 9, 11-13, 15, 22, 27, 30, 44, 47, 51, 65, 72-74, 81, 84, 91, 99, 105, 113, 120, 123, 127, 133, 137, 139, and 179-186 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/164675 A1 (Juno Therapeutics, Inc.) 29 Oct 2015 in view of WO 2016/019300 A1 (Novartis AG and The Trustees of the University of Pennsylvania) 4 Feb 2016, Lu, T.L., et al (2016) A Rapid Cell Expansion Process for Production of Engineered Autologous CAR-T Cell Therapies Human Gene Therapy Methods 27(6); 209-218, Janas, M., et al (2015) Perfusion’s Role iN Maintenance of High-Density T-cell Cultures BioProcesses International Pages 1-12 and Klaver, Y., et al (2016) T cell Maturation Stage Prior to and During GMP Processing Informs on CAR T Cell Expansion in Patients Frontiers in Immunology 7(648); 1-7. 
Frayer, C.D., et al (2018) Mean Body Weight, Height, Waist circumference, and Body Mass Index Among Adults: United States 1999-2000 through 2015-2016 National Health Statistics Reports 122; 1-16 is used as a teaching reference.

Regarding claims 5 and 6, Juno teaches a method for producing a composition of engineered cells (page 2, [0005], “methods for the preparation and engineering of cells and populations of cells…and compositions produced by the methods”). Juno teaches that the method comprises:
Incubating an input composition under stimulating conditions, thereby generating a stimulated composition (page 104, b, “(b) incubating cells…in a culture-initiation composition in a culture vessel under stimulating conditions, thereby generating stimulated cells”), wherein:
The input composition comprises 400 x 106 total CD4+ and CD8+ T cells at a ratio of between 2:1 and 1:2 CD4+ to CD8+ T cells (page 105, 50., “wherein the culture-initiating ratio of CD4+ to CD8+ cells…is between at or about 2:1 and at or about 1:2”; page 4, [0012], “CD4+ and CD8+ T cells”; page 69, [0215], “a desired initiation culture can contain 200 x 106 CD4+ cells and 200 x 106 CD8+/CCR7+ cells”; total of 400 x 106 total cells).  Juno further teaches that the cells and cell populations are obtained from a human subject who is a patient in need of a particular therapeutic intervention, such as the adoptive cell therapy for which cells are being isolated, processed, and/or engineered (page 26, [0088]). As Juno teaches that the cells, populations, and compositions can be used to treat conditions and disorders including cancers (page 84, [0274] a skilled artesian would reasonably conclude that the cells are obtained from a human subject having a cancer.
Juno further teaches that the stimulating conditions comprise the presence of a stimulatory reagent (page 70, [0221], “the stimulating conditions include one or more agent”). Juno teaches that such agents can include antibodies, such as those specific for a TCR component and/or costimulatory receptor (page 71, first paragraph, [0221] carried over from page 70);
Introducing a recombinant receptor into the T cells from the stimulated composition, thereby generating an engineered cell composition comprising contacting cells from the stimulated composition with an agent comprising a polynucleotide encoding the recombinant receptor (page 104, c, “(c) introducing a genetically engineered antigen receptor into the stimulated cells of (b), thereby generating an output composition including CD4+ T cells and CD8+ T cells expressing the genetically engineered antigen receptor”; page 115, [0326], “cells so-incubated then are genetically engineered, by introducing into the cells recombinant genes for expression of recombinant antigen receptors”; page 80, [0258], “various methods for the introduction of genetically engineered components, e.g., antigen receptors, e.g. CARs, are well known and may be used with the provided methods and compositions. Exemplary methods include those for transfer of nucleic acids encoding receptors, including via viral, e.g., retroviral or lentiviral, transduction, transposons, and electroporation”).
Cultivating the engineered composition under conditions to promote expansion of the engineered cells, thereby producing an output composition comprising engineered T cells (page 123, [0350] and [0351], “Stimulated cells then are genetically engineered by introducing into the cells recombinant genes for expression of recombinant antigen receptors, such as chimeric antigen receptors (CARs) or recombinant TCRs, for example, by viral transduction. In some embodiments, following the introduction, cells are further incubated, generally at 37 degrees C, for example, to allow cell expansion. The method results in an output composition with engineered CD4+ and CD8+ cells”; page 79, [0255], “gene transfer is accomplished by first stimulating T cell growth and the activated cells are then transduced and expanded in culture to numbers sufficient for clinical applications”).
Juno further teaches that the T cells can be positively selected using anti-CD3/CD28 antibody conjugated magnetic beads (page 29, [0100]) and then incubated under stimulating conditions (page 70, [0220]). Juno teaches that the stimulating conditions include one or more agents including antibodies such as anti-CD3 and anti-CD28 antibodies (page 70-71, [0221]) which are bound to beads (page 114-115, [0324]). 
	Juno, however, does not teach that the concentration of the input composition is less than 5 x 106 cells/mL, that the introducing step comprises between 50x106 and 200x106 T cells and between 0.5x106 cells/mL and 2x106 cells/mL, or that the cultivating is performed using perfusion until a threshold number of 2400x106 T cells is reach which is achieved within 9 days of the initiation of incubation. These conditions as well as motivations for their use, however, were known in the art prior to the effective filing date of the claimed invention.
	Novartis studied subset optimized CAR T cells and related methods including compositions of CD4+ and CD8+ T cells that express CARs for the treatment of diseases such as cancer (abstract). Like Juno, Novartis teaches that the cells are combined with agent-coated beads and that the beads and cells are then cultured together (page 144, lines 18-19). Novartis further teaches that the cells are incubated under stimulating conditions and then transduced with a vector expressing a recombinant receptor (page 148, lines 23-25, “CD4+ and CD8+ T cells, or a mixture thereof, are stimulated with αCD3/αCD28 coated magnetic beads on day 0, and transduced with CAR on day 1 using a bicistronic lentiviral vector expressing CAR”). 
	Novartis teaches that “it may be desirable to use lower concentrations of cells. By significantly diluting the mixture of T cells and surface (e.g., particles such as beads), interactions between the particles and cells is minimized. This selects for cells that express high amounts of desired antigens to be bound to the particles” (page 128, lines 28-31). Novartis teaches that the concentration of cells used can be 5 x 106 cells/ml or from about 1 x 105 cells/ml to 1 x 106 cells/ml (page 128, lines 33-34). Based on this teaching by Novartis, using a lower concentration of cells allows for more control over the cells during selection and subsequent incubation/stimulation with CD3/CD28 conjugated beads.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a concentration of between 1 x 105 cells/ml and 5 x 106 cells/ml as taught by Novartis in the method taught by Juno. A skilled artesian would have been motivated to make this combination in order to have more control over the process of manufacture, particularly around processes involving anti-CD3/CD28 antibody conjugated beads such as incubation and stimulation. A skilled artesian would have expected to have a reasonable expectation of success in using this concentration of cells as Juno and Novartis are teaching very similar methods in which CD4+ and CD8+ T cells are incubated under stimulating conditions using anti-CD3/CD28 antibody conjugated beads and then engineered to express a recombinant receptor. 
Juno further teaches that “gene transfer is accomplished by first stimulating T cell growth and activated cells are then transduced and expanded in culture to numbers sufficient for clinical applications” (page 79, [0255]) which Juno teaches depends on multiple parameters the disease or condition to be treated, the subject, and the source of cells (page 57, [0188]).
Novartis also teaches that the engineered cells are expanded (page 145, lines 13-17) and that “it can be generally stated that a pharmaceutical composition comprising the T cells described herein may be administered at a dosage of 104 to 109 cells/kg of body weight and in some instances 105 to 106 cells/kg of body weight (page 159, lines 12-14). 
Frayer teaches that the average body mass in the US from 2015-2016 (around the effective filing date of the instant invention) was approximately 89.7 kg for men and 77.3 kg for women. On average this teaches that the average weight of a person in 2016 would have weighed approximately 83.5 kg ((89.7+77.3)/2).
Based on the average weight of a person taught by Frayer, the teachings of Novartis indicate that a dosage of T cells may be administered between 83.5 x 104 cells to 83.5 x 109 cells.
Based on these teachings, it would have been obvious to a skilled artesian to have cultured the engineered T cells until a threshold concentration of 83.5 x 104 cells to 83.5 x 109 cells is reached in order to obtain a sufficient number of cells for clinical applications, a range which encompasses the claimed 2400 x 106 T cells (equivalent to 2.4 x 109). A skilled artesian would have been motivated to culture the cells to these threshold concentrations in order to produce enough cells for treatment of the subject receiving the therapy.
Juno and Novartis, however, do not teach that the introducing step comprises between 50x106 and 200x106 T cells and between 0.5x106 cells/mL and 2x106 cells/mL, or that the cultivating is performed using perfusion until the threshold number of T cells is reach which is achieved within 9 days of the initiation of incubation. These conditions as well as motivations for their use, however, were known in the art prior to the effective filing date of the claimed invention.
Lu teaches that adoptive cell transfer (ACT) of anti-CD19 chimeric antigen receptor T cells (CD19 CAR-T) has proven to be a highly successful therapeutic modality in several clinical trials but that the method used to support the initial clinical trials relied on numerous manual open process steps, human serum, and 10 days of cell culture to achieve a clinical dose which limited the ability to support large multicenter clinical trials and commercial production (abstract). Lu studied procedures for streamlining and optimizing the original National Cancer Institute production processes by removing human serum, moving from an open system to functionally closed system operations, and standardizing additional process steps in order to maximize process consistency (abstract). Lu studied production of CAR-modified T cells involving the isolation of peripheral blood mononuclear cells (PBMCs) followed by ex vivo genetic modification and expansion to therapeutically useful numbers (paragraph bridging pages 209 and 210). 
In the method performed by Lu, PBMCs were collected from the apheresis products of healthy donors and cultured in PermaLife bags at 1 x 106 cells/mL and activated with anti-CD3 antibody and human IL-2 (page 210, right column, paragraph 2). After activation, the cells were washed and transferred to retrovirus loaded bags at 0.5 x 106 cells/mL and 2 x 108 cells (page 210, right column, paragraph 3). It is noted that 2 x 108 cells is equivalent to 200 x 106 cells.
Lu further studied the impacts of cell density during cell activation and T-cell density during transduction and teaches that 1 x 106 cells/mL was optimal for activation and that there was a significant decrease in transduction efficiency as the cell concentration increased from 1 x 106 cells/mL to 2 x 106 cells/mL and 3 x 106 cells/mL (66% vs 45% and 32%, respectively) (page 213, paragraph bridging left and right columns; Figure 4A). Lu further teaches that lowering the cell density at the time of transduction from 0.5 x 106 cells/mL to either 0.1 x 106 cells/mL or 0.25 106 cells/mL had no effect on transduction (page 214, right column, paragraph 1). Overall, Lu teaches that the number of cells to which the recombinant receptor is transduced plays a role in % transduction achieved and teaches introducing the receptor into between 0.5 x 106 cells/mL and 3 x 106 cells/mL, which falls within the instantly claimed range of 0.5 x 106 cells/mL and 1 x 107 cells/mL.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the number of stimulated cells for introduction of the recombinant receptor taught by Lu in the method taught by Juno and Novartis. A skilled artesian would have been motivated to use this number of cells as Lu has demonstrated that the number of cells into which the receptor is introduced plays a role in the % transduction that can be achieved and has demonstrated streamlined and efficient production using the number of cells disclosed (abstract, page 213, right column, paragraph 1). By using the number of cells taught by Lu, a skilled artesian would have a reasonable expectation of success as, similarly to Juno and Novartis, Lu is studying the retroviral transduction of recombinant receptors into T cells.
Juno, Novartis, and Lu, however, do not teach that the cultivating is performed using perfusion until the threshold number of T cells is reach which is achieved within 9 days of the initiation of incubation. These use of perfusion and the motivation to achieve faster start to finish production times, however, were known in the art prior to the effective filing date of the claimed invention.
Janas teaches methods of cultivating engineered T cells for use in cell therapy including the use of rocking-platform bioreactors in which the combination of rocking agitation and perfusion media exchange are incorporated allowing for high cell concentrations to be reached (paragraph bridging pages 1 and 2; page 2, paragraph 2). Janas teaches that patient specific doses for anti-cancer T-cell therapies are highly variable ranging from 10 to 100 billion (x 109) cells (page 2, paragraph 2). In studies using perfusion reactors with varying conditions, Janas shows cell densities reaching as high as 20 x 106 viable cells/mL or 2 x 1010 total viable T cells in a 1-L culture with the population being 95% viable at culture day 14 where, in the absence of perfusion, the cell density reached no higher than 8 x 106 cells/mL with only 80% T cell viability (page 5, paragraph 2). Janas teaches that the data presented demonstrates a critical role for perfusion in maintaining T-cell bioreactor cultures as it removes toxic metabolites that inhibit growth and makes sufficient nutrients and growth factors available to proliferate T cells. By managing these factors, perfusion allows for cells to be grown at densities far higher than what are achievable with traditional tissue-culture techniques (page 9, paragraph under The Mode of Choice). 
Based on the teachings of Janas, a skilled artesian would have been motivated to perform at least a portion of the cultivation using perfusion as it is demonstrated to increase growth densities far higher and faster than what are achievable using traditional culture techniques. 
While Juno, Novartis, Lu, and Janas do not disclose that the threshold number of viable T cells is achieved within 9 days of the initiation of incubation, this is considered to be an inherent outcome of the method taught by the references. 
MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). That is to say that if a skilled artesian were to follow the method taught by Juno, Novartis, Lu, and Janas, the outcome of the method would result in the threshold number of cells being achieved within 9 days of the initiation of incubation.
It is further noted that motivation to reduce production time was known in the prior art and has been documented to alter the T cell populations produced. For example, Klaver produced autologous T cells genetically modified to express a chimeric antigen receptor (CAR) directed toward CAIX and used to treat patients with CAIX-positive metastatic renal carcinoma (abstract). Klaver measured T cell populations on culture days 14 and 18 following baseline (leukapheresis day 0) and demonstrated a decline in CAR expression level per cell irrespective of T cell maturation stage and that during the 14 days expansion used in their study, T-cell phenotype was noted to shift between CD4 and CD8 (abstract; page 3, Figure 1A). 
Furthermore, Lu teaches that anti-CD19 CAR-T cell production methods used to support initial clinical trials relied on numerous manual, open process steps, human serum, and 10 days of culture to achieve a clinical dose and that this approach limited the ability to support large multicenter clinical trials as well as scale up for commercial cell production. Lu aimed to streamline and optimize the original process by removing human serum in order to minimize the risk of viral contamination and moved the process from an open system to a closed system in order to minimize contamination and standardize additional process steps in order to maximize process consistency. In their study, Lu used a procedure that generated CD19 CAR T cells in 6 days, demonstrating reduced process time (abstract).

Regarding claim 6, Juno teaches that the input composition can be achieved by combining a composition of CD4+ T cells and a composition of CD8+ T cells thereby generating an input composition (page 96, [0319] 1. (a) and (b) through page 97 2.).

It is noted that the cited references Juno, Novartis, Lu, Janas, and Klaver, demonstrate motivation in the art to achieve higher populations of engineered cells in shorter periods of time and the references demonstrate that it was known that control over the concentrations and amounts throughout the process plays a role in the efficiency of the process. The optimization of these concentrations and thresholds in the methods to produce a composition of cells is considered to be routine in the art. 
MPEP 2144.05 (II) A. speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”. In this case, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the teachings of Juno, Novartis, Lu, Janas, and Klaver as a starting point to arrive at the exact numbers and cell concentrations of the instantly claimed invention.

Regarding claim 8, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above. 
Juno further teaches that the input composition comprises 400 x 106 total CD4+ and CD8+ cells (page 69, [0215], “a desired initiation culture can contain 200 x 106 CD4+ cells and 200 x 106 CD8+/CCR7+ cells”; total of 400 x 106 cells”).

Regarding claim 9, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
Juno teaches that the input composition can contain 200 x 106 CD4+ cells and 200 x 106 CD8+/CCR7+ which is a total of 400 x 106 cells and is based on a 1:1 culture-initiation ratio (page 69, [0215]). Using this rationale with a taught ratio of 2:1 CD4+ to CD8+ (page 126, 8.), a skilled artesian would recognize that the input composition could contain 200 x 106 CD4+ cells and 100 x 106 CD8+/CCR7+ which is a total of 300 x 106 cells. 

Regarding claim 11, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
Novartis further teaches that the concentration of cells used is 5 x 106 cells/ml and that the concentration can also be from 1 x 105 cells/ml to 1 x 106 cells/ml (page 128, lines 33-34). Based on this teaching it would be obvious to a skilled artesian that concentrations of cells from 1 x 105 cells/ml to 5 x 106 cells/ml could be used effectively in the method taught by Juno and Novartis.
Novartis teaches cell concentration ranges that overlap with the concentrations of instant claim 11. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I. Furthermore, the selection of the exact concentration of cells would be considered to be routine optimization (see MPEP 2144.05 (II) A). Using the concentrations taught by Novartis as a starting point, a skilled artesian would have been able to arrive at the instantly claimed invention.

Regarding claim 12, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above. 
Novartis further teaches that the concentration of cells used is 5 x 106 cells/ml and that the concentration can also be from 1 x 105 cells/ml to 1 x 106 cells/ml (page 128, lines 33-34). Based on this teaching it would be obvious to a skilled artesian that concentrations of cells from 1 x 105 cells/ml to 5 x 106 cells/ml could be used effectively in the method taught by Juno and Novartis.
	While the cited references do not directly teach that the input composition comprises a concentration of 3 x 106 cells/mL, they demonstrate that the prior art was aware that the initial cell concentration in the composition impacted the method of producing engineered cells. Furthermore, the references demonstrate that ranges covering the claimed concentration were known in the art to be effective concentrations in the production of the cells. Based on these teachings, the determination of an exact concentration of cells for use in the method is considered to be routine in the art prior to the effective filing date of the claimed invention (see MPEP 2144.05 (II) A). 
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the concentrations taught by Novartis in the method taught by Juno, Novartis, Lu, Janas, and Klaver as a starting point for routine experimentation to optimize the concentration for use in the preparation of a composition of engineered cells.

Regarding claim 13, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above. 
Juno further teaches that the input composition comprises a ratio between 1.5:1 and 1:1.5 CD4:CD8 cells (page 55, [0180]). Furthermore, Juno teaches an input composition of 1:1 which falls in the range of 1.5:1 and 1:1.5 (page 126, 9.).

Regarding claim 15, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
Juno further teaches that the input composition comprises a ratio of 1:1 CD4+ to CD8+ cells (page 126, 9.).

Regarding claim 22, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
Juno further teaches that the contacting is by transduction with a viral vector (page 27, line 1, “genetic engineering (e.g. transduction with viral vector)”).

Regarding claim 27, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
As previously discussed in the rejection of claim 5, Juno teaches that the receptor is introduced by contacting the T cells with an agent comprising the polynucleotide (page 104, c, “(c) introducing a genetically engineered antigen receptor into the stimulated cells of (b), thereby generating an output composition including CD4+ T cells and CD8+ T cells expressing the genetically engineered antigen receptor”; page 115, [0326], “cells so-incubated then are genetically engineered, by introducing into the cells recombinant genes for expression of recombinant antigen receptors”; page 80, [0258], “various methods for the introduction of genetically engineered components, e.g., antigen receptors, e.g. CARs, are well known and may be used with the provided methods and compositions. Exemplary methods include those for transfer of nucleic acids encoding receptors, including via viral, e.g., retroviral or lentiviral, transduction, transposons, and electroporation”).
In the method performed by Lu, PBMCs were collected from the apheresis products of healthy donors and cultured in PermaLife bags at 1 x 106 cells/mL and activated with anti-CD3 antibody and human IL-2 (page 210, right column, paragraph 2). After activation, the cells were washed and transferred to retrovirus loaded bags at 0.5 x 106 cells/mL and 2 x 108 cells (page 210, right column, paragraph 3). 
The teachings of Lu that the recombinant receptor is introduced into 2 x 108 cells, which is equivalent to 200 x 106 cells, meets the instant claim limitation of at least about 100 x 106 and up to about 200 x 106 cells. 

Regarding claim 30, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
Lu further studied the impacts of cell density during cell activation and T-cell density during transduction and teaches that 1 x 106 cells/mL was optimal for activation and that there was a significant decrease in transduction efficiency as the cell concentration increased from 1 x 106 cells/mL to 2 x 106 cells/mL and 3 x 106 cells/mL (66% vs 45% and 32%, respectively) (page 213, paragraph bridging left and right columns; Figure 4A). 
Overall, Lu teaches that the number of cells to which the recombinant receptor is transduced plays a role in % transduction achieved and teaches introducing the receptor into 1 x 106 cells/mL.

Regarding claim 44, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
Novartis further contemplates the use of serum-free media (page 146, line 17).
Lu further provides motivation to use serum-free media teaching that the surgery branch at the NCI typically utilizes media supplemented with 5% human serum to manufacture cell therapy products and that the individual lots of HS can be highly variable in their ability to support lymphocyte expansion, which could impact the consistency of manufacturing gene-modified cell products (page 211, right column, paragraph 3). Lu also teaches that the use of serum-free media minimizes the risk of viral contamination (abstract). 

Regarding claim 47, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
Novartis further teaches that the introducing is initiated within 2 days after the initiation of the incubation under stimulating conditions (page 148, lines 23-24, “CD4+ and CD8+ T cells, or a mixture thereof, are stimulated with αCD3/αCD28 coated magnetic beads on day 0, and transduced with CAR on day 1”). 

Regarding claim 51, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
Novartis further contemplates the use of serum-free media (page 146, line 17).
Lu further provides motivation to use serum-free media teaching that the surgery branch at the NCI typically utilizes media supplemented with 5% human serum to manufacture cell therapy products and that the individual lots of HS can be highly variable in their ability to support lymphocyte expansion, which could impact the consistency of manufacturing gene-modified cell products (page 211, right column, paragraph 3). Lu also teaches that the use of serum-free media minimizes the risk of viral contamination (abstract). 

Regarding claim 65, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
Juno further teaches that the incubation is performed in the presence of one or more cytokines (page 70, [0221], “the conditions can include one or more of… stimulatory factors, such as cytokines”; page 71, [0221], “one or more cytokines”). 

Regarding claim 72, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
Juno further teaches that the stimulatory reagent comprises an anti-CD3 antibody and an anti-CD28 antibody (page 12, [0044], “the incubation is carried out in the presence of an anti-CD3 antibody and anti-CD28 antibody”).

Regarding claim 73, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 72 as discussed above. 
Juno further teaches that the primary and secondary agents are present on the surface of a solid support (page 12, [0044], “such antibodies coupled to or present on the surface of a solid support”).

Regarding claim 74, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 73 as discussed above.
Juno further teaches that the solid support is a bead (page 12, [0044], “such antibodies coupled to or present on the surface of a solid support, such as a bead”).

Regarding claims 81 and 181, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 74 as discussed above.
Novartis further teaches that the ratio of beads to cells is 1:1 (page 143, lines 22-33, “Ratios of particles to cells from 1:500 to 500:1 an any integer values in between may be used to stimulate T cells or other target cells. As those of ordinary skill in the art can readily appreciate, the ratio of particles to cells may depend on particle size relative to the target cells…the ratio of anti-CD3 and anti-CD28 coupled particles to T cells that result in a T cell stimulation… one preferred ratio being at least 1:1 particle per T cell”). A skilled artesian would recognize that Novartis’ teaching of 1:1 meets the instant claim 81 limitation of a ratio from 2:1 to 0.5:1.

Regarding claim 84, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
Novartis further teaches that the input composition is incubated under stimulating conditions for between 12 hours and 36 hours (page 148, lines 23-24, “CD4+ and CD8+ T cells, or a mixture thereof, are stimulated with αCD3/αCD28 coated magnetic beads on day 0, and transduced with CAR on day 1”).

Regarding claim 91, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 22 as discussed above. 
Juno further teaches that the viral vector is a retroviral vector (page 79, [0254], “genetic transfer of the TCR is accomplished via retroviral or lentiviral vectors”; page 80, [0258], “methods include those for transfer of nucleic acids encoding receptors, including via viral, e.g., retroviral or lentiviral”).

Regarding claim 99, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above. 
Janas further teaches that at least a portion of the cultivating is performed with perfusion at a rate of at least 500 mL/day as shown in the perfusion rates on page 4 in Table 2. The perfusion rates used by Janas include 500, 750, and 1,000 mL/day depending on cell density.

Regarding claim 105, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
Juno further teaches that the cultivating is performed in the presence of one or more cytokines (page 138, 78., “incubating the composition in a culture vessel under stimulating conditions is performed prior to, during and subsequent to introducing a genetically engineered antigen receptor”; page 139, 82., “the stimulating condition comprises the presence of anti-CD3 antibody, and anti-CD28 antibody, anti-4-1BB antibody and/or a cytokine”; page 139, 84., “wherein the cytokine comprises IL-2, IL-15, IL-7, and/or IL-21”).

Regarding claim 113, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
As discussed previously in the rejection of claim 5, Juno teaches that the engineered cells are cultivated until sufficient numbers for clinical application are reached (page 79, [0255]). Novartis also teaches that the engineered cells are expanded (page 145, lines 13-17) and that “it can be generally stated that a pharmaceutical composition comprising the T cells described herein may be administered at a dosage of 104 to 109 cells/kg of body weight” (page 159, lines 13-14), which based on the average weight of a person taught by Frayer, the teachings of Novartis indicate that a dosage of T cells may be administered between 83.5 x 104 cells to 83.5 x 109 cells.
As discussed in the rejection of claim 5 above, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have set a threshold of 83.5 x 104 cells to 83.5 x 109 as the number of cells that must be obtained from the cultivating method in order to ensure a sufficient number of cells for clinical applications. These teaching encompass the claimed concentration of 2400 x 106 T cells. Furthermore, a skilled artesian would recognize that the setting of the threshold number can be considered routine optimization.
	The cited references also teach the importance of cell viability. For example, Janas teaches that “at the end of T-cell therapy cultures, cell populations must be viable” (page 2, paragraph 3) and studied the impact of perfusion on cell growth and viability (page 2, paragraph 5). Janas teaches cell viability over time of 95% and 80% decreasing as perfusion time increases.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have ensured that the cell viability was as high as possible during the cultivating stage. A skilled artesian would have been motivated to aim for a high cell viability in order to ensure that the engineered cells are active once administered to the patient. While Janas teaches that cell viability as high as 95% is possible with perfusion techniques, it would have further been obvious to a skilled artesian to aim for as high as 95% viability. 
	It is further noted that the number of T cells and the exact % viability of those cells is considered to be routine optimization. Janas demonstrates that the art was aware of the importance of cell viability in culturing engineered T cells and the setting of an exact threshold in the method taught by Juno, Novartis, Lu, Janas, and Klaver could be optimized based on the cells being produced, the patient to whom the cells will be administered, and outcomes of the method (See MPEP 2144.05 (II) regarding routine optimization).
	
Regarding claims 120, 182, and 183, Juno, Novartis, Janas, and Klaver teach the method of claim 5 as discussed above. 
While Juno, Novartis, Janas, and Klaver do not disclose that the threshold number of T cells is achieved between 5 days and 9 days (claim 120), 8 days (claim 182) or between 5 days and 8 days (claim 183) of the initiation of incubation, this is considered to be an inherent outcome of the method taught by the references.
MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). That is to say that if a skilled artesian were to follow the method taught by Juno, Novartis, Janas, and Klaver, the outcome of the method would be an output composition being collected within the claimed time frames. 
As discussed in the rejection of claim 5, motivation to reduce production time was known in the prior art and has been documented to alter the T cell populations produced. For example, Klaver produced autologous T cells genetically modified to express a chimeric antigen receptor (CAR) directed toward CAIX and used to treat patients with CAIX-positive metastatic renal carcinoma (abstract). Klaver measured T cell populations on culture days 14 and 18 following baseline (leukapheresis day 0) and demonstrated a decline in CAR expression level per cell irrespective of T cell maturation stage and that during the 14 days expansion used in their study, T-cell phenotype was noted to shift between CD4 and CD8 (abstract; page 3, Figure 1A). 
Furthermore, as previously discussed, Lu aimed to streamline and optimize a CAR T cell manufacturing process by removing human serum in order to minimize the risk of viral contamination and moved the process from an open system to a closed system in order to minimize contamination and standardize additional process steps in order to maximize process consistency. In their study, Lu used a procedure that generated CD19 CAR T cells in 6 days, demonstrating reduced process time (abstract).

Regarding claim 123, Juno, Novartis, Janas, and Klaver teach the method of claim 5 as discussed above. 
Juno further teaches formulating cells of the output composition for cryopreservation (page 82, D., [0266], “the provided methods include steps for freezing, e.g., cryopreserving, the cells either before or after isolation, incubation, and/or engineering”) or administration to a subject (page 84, III., [0273], “also provided are cells, cell populations, and compositions (including pharmaceutical and therapeutic compositions) containing the cells and populations produced by the provided methods. Also provided are methods, e.g., therapeutic methods for administering the cells and compositions to subjects, e.g., patients”).

Regarding claim 127, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
Juno further teaches isolating the CD4+ and CD8+ T cells from a biological sample from the subject prior to incubation (page 26, [0088], “the cells and cell populations typically are isolated from a sample, such as a biological sample, e.g., one obtained from or derived from a subject, such as one having a particular disease or condition or in need of a cell therapy or to which cell therapy will be administered”).

Regarding claim 133, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
Juno further teaches that the recombinant receptor is capable of binding to a target antigen that is associated with and specifically expressed on a cell of a disease, disorder, or condition (page 75, [0238], “the CAR comprises an antibody heavy chain domain that specifically binds a cell surface antigen or a cell or disease to be targeted, such as a tumor cell or a cancer cell, such as any of the target antigens described here or known in the art”).

Regarding claim 137, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
Juno further teaches that the recombinant receptor is a TCR or a chimeric antigen receptor (CAR) (page 109, 85., and 87.).

Regarding claim 139, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
Novartis further teaches that the recombinant receptor is an anti-BCMA CAR (page 51, lines 28-29, “The CARs described herein can include an antigen binding domain in the extracellular region”; page 67, lines 6-8, “the antigen binding domain comprises any antibody, or a fragment thereof, e.g., an scFv, known in the art that targets of specifically binds to any one of the following: BCMA”; page 52, lines 30-35, “Tumor antigens are proteins that are produced by tumor cells that elicit an immune response, particularly T-cell mediated immune responses… Tumor antigens are well known in the art and include for example…BCMA”).

Regarding claims 179 and 180, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
Juno teaches generated compositions in which a first and second population of enriched cells are isolated then combined (page 49, [0163]). Juno teaches that the method produces an enriched composition of cells containing the first and second population of enriched cells, such as a population of cells enriched for CD4+ cells and a population of cells enriched for CD8+ cells (page 49, [0164]).
Juno teaches that “the purity of the first and/or second population of cells or sub-population of cells thereof in the enriched composition, i.e. the percentage of cells positive for the selected cell surface marker versus total cells in the population of enriched cells, is at least 90%, 91%, 92%, 93%, 94%, and is generally at least 95%, 96%, 97%, 98%, 99%, or greater (Juno page 50, [0167]). 
These teachings by Juno meet the instant claim limitations of the input composition comprising at least 80% or at least 90% cells that are total CD4+ and CD8+ T cells.

Regarding claim 184, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
Juno and Novartis further teach that the cancer is multiple myeloma, (Juno, page 13, [0046]; Novartis, page 168, lines 18-19).

Regarding claims 185 and 186, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
Juno further teaches that the isolation of the CD8+ and/or the CD4+ primary human T cell population comprises enriching for central memory (TCM) cells which comprises negative selection for cells expressing a surface marker present on naïve T cells, such as CD45RA, or positive selection for cells expressing a surface marker present on central memory T cells and not present on naïve T cells, such as CD45RO; and/or positive selection for cells expressing surface marker present on central memory T cells and not present on another memory T cell population including CCR7 (page 8, [0025] paragraph carried over from page 7). Based on this, Juno is teaching that TCM cells are CD45RA- CCR7+ and/or CD45RO+ CCR7+. Juno teaches that “enrichment for central memory T (TCM) cells is carried out to increase efficacy, such as to improve long-term survival, expansion, and/or engraftment following administration, which in some aspects is particularly robust in such sub-populations. Juno teaches that “combining TCM-enriched CD8+ T cells and CD4+ T cells further enhances efficacy” (page 31, [0105]). 
Juno further teaches that the population of CD8+ T cells in the culture-initiating composition comprises at least 50% central memory cells (TCM) or comprises less than 20% naïve T (TN) cells (page 12, [0042]). 
While Juno is teaching 50% TCM cells in the culture-initiating composition, Juno further teaches that the culture initiating ratio is designed to yield a desired output total number of T cells or number(s) of the sub-population(s) following said incubation, or at some later time, such as following engineering, cryopreservation, or at the time just prior to administration, such as at thaw bedside (page 9, [0031]). Based on this, and Juno’s teaching that TCM cells improve long-term survival, expansion and/or engraftment following administration, a skilled artesian would recognize a desire to have a large amount of TCM cells present in the output composition. 
Klavar also teaches TCM cells, which are CD45RA-, CD45RO+, CD27/28+ and studied the impact of CD4+ and CD8+ T cell culturing on phenotype (abstract; page 3, left column, paragraph 1; page 3, Figure 1). Klavar teaches that in CD8+ T cell culture, the overall change in phenotype was in favor of younger T cells including TCM cells as the expense of further matured cells. In CD4+ T cell culture, Klavar observed that TCM was the most prevalent subset at baseline and remain unchanged over time (page 3, left column, paragraph 1; Figure 3B and C). In both cases Klavar demonstrates that naïve T cells decrease over time (page 3, Figure 3B and C). Klavar also discusses a study in which CAR T cell persistence and proportion in vivo was correlated with the proportion of CD4+ or TCM cells in the infusion product.
Based on the teachings of Juno and Klavar, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have had the input composition comprise at least 50% TCM cells in the method taught by Juno, Novartis, Lu, Janas, and Klaver. A skilled artesian would have been motivated to make ensure an elevated number of TCM cells as the cells are known to improve long-term survival, expansion and/or engraftment following administration. Based on the teachings of Klavar, a skilled artesian would reasonably expect that the output composition from the method would have around 50% TCM cells as Klavar teaches that these cells remain relatively unchanged over time during culturing. 
 It is noted that the % of cells in the output composition can also be considered to be inherent to the method through which the cells are generated. That is to say that by following the method taught by Juno, Novartis, Lu, Janas, and Klaver, and modifying the composition input according to Juno, a skilled artesian would naturally arrive at an output composition.
	Regarding claim 186, the mean % of CCR7+/CD45RA- or CCR7+/CD45RO+ cells in the output composition generated by multiple runs of the method taught by Juno, Novartis, Lu, Janas, and Klaver for a plurality of human subjects having cancer is considered to be an inherent property of the method. Following the method taught by Juno, Novartis, Lu, Janas, and Klaver a skilled artesian would reasonably expect the composition of the cells to be approximately 50%. It is noted, however, that Juno teaches that the culture initiation ratio produces a ratio of CD4+ to CD8+ T cells in the output composition that is within 20% of the desired output ratio at least 80% of the time. Using 50% as the target percent of TCM cells, this would predict in an output composition of 40%-60% TCM cells 80% of the time.

Claims 66 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/164675 A1 (Juno Therapeutics, Inc.) 29 Oct 2015 in view of WO 2016/019300 A1 (Novartis AG and The Trustees of the University of Pennsylvania) 4 Feb 2016, Lu, T.L., et al (2016) A Rapid Cell Expansion Process for Production of Engineered Autologous CAR-T Cell Therapies Human Gene Therapy Methods 27(6); 209-218, Janas, M., et al (2015) Perfusion’s Role iN Maintenance of High-Density T-cell Cultures BioProcesses International Pages 1-12 and Klaver, Y., et al (2016) T cell Maturation Stage Prior to and During GMP Processing Informs on CAR T Cell Expansion in Patients Frontiers in Immunology 7(648); 1-7 as applied to claims 5 and 65 above, and further in view of WO 2015164745 A1 (Bluebird Bio, Inc) 29 Oct 2015.

Regarding claim 66, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 65 as discussed above.
Juno further teaches that the one or more cytokines are selected from IL-2, IL-7, and IL-15 (page 71, [0221], “adding IL-2 and/or IL-15 and/or IL-7”). Juno, however, does not teach that the cytokines are recombinant cytokines, although the use of recombinant cytokines was common practice in the art prior to the effective filing date of the claimed invention. 
For example, Bluebird teaches compositions and methods for manufacturing adoptive cell therapies including methods of harvesting populations of cells, isolating and activating PBMCs, expanding T cells, and administering the T cell therapeutic to a subject in need thereof (abstract). Bluebird teaches that the culture medium may comprise one or more cytokines including IL-2, IL-7, and/or IL-15, or any suitable combination thereof (page 32, lines 20-21). Bluebird teaches that the cytokines in the invention can be proteins from natural sources or from recombinant cell culture, and biologically active equivalents of the native sequence cytokines (page 80, lines 14-19).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used recombinant cytokines as taught by Bluebird including IL-2, IL-7, and IL-15 as taught by Bluebird and Juno in the method taught by Juno, Novartis, Lu, Janas, and Klaver. A skilled artesian would have been motivated to use recombinant cytokines as they are commonly used in the art and have been demonstrated to be effective as additions in growth culture media as demonstrated by Bluebird.

Regarding claim 68, Juno, Novartis, Lu, Janas, Klaver, and Bluebird teach the method of claim 66 as discussed above.
Juno further teaches that the cytokine IL-2 concentration is at least about 10 units/ml (page 71, [0221]) and particularly teaches 100 IU/ml (page 115, [0324]).
Bluebird teaches a range of cytokine concentrations that can be used including a particular embodiment where the cell culture medium comprises about 100 IU/mL of each of IL-2, IL-7, and IL-15 (page 32, lines 26-27) which falls in the ranges disclosed in instant claim 68.

Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/164675 A1 (Juno Therapeutics, Inc.) 29 Oct 2015 in view of WO 2016/019300 A1 (Novartis AG and The Trustees of the University of Pennsylvania) 4 Feb 2016, Lu, T.L., et al (2016) A Rapid Cell Expansion Process for Production of Engineered Autologous CAR-T Cell Therapies Human Gene Therapy Methods 27(6); 209-218, Janas, M., et al (2015) Perfusion’s Role iN Maintenance of High-Density T-cell Cultures BioProcesses International Pages 1-12 and Klaver, Y., et al (2016) T cell Maturation Stage Prior to and During GMP Processing Informs on CAR T Cell Expansion in Patients Frontiers in Immunology 7(648); 1-7 as applied to claim 5 above, and further in view of Kahn, M.L., et al (1992) Optimization of Retroviral Vector-Mediated Gene Transfer into Endothelial Cells in Vitro Circulation Research 71(6); 1508-1517.
Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above, however, do not teach that the contacting is carried out between 12 and 36 hours. 
Kahn studied retroviral vector-mediated gene transfer into endothelial cells (abstract) and studied the effect of the duration of exposure of the target cells to the retroviral vector to determine if exposure for extended periods of time improves transduction efficiency (TE) (page 1508, left column, paragraph 2; page 1510, right column, paragraph 3). Kahn studied exposure times of 2-24 hours (2, 6, 12, or 24 hours). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used exposure times (contacting times) between 2 and 24 hours as taught by Khan in the method taught by Juno, Novartis, Lu, Janas, and Klaver. A skilled artesian would have been motivated to use these exposure times as they have been demonstrated in the prior art as exposure times that are sufficient to obtain retroviral vector-mediated gene transduction into endothelial cells (Kahn, page 1512, Figure 2). The time ranges taught by Kahn overlap with those of instant claim 88. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.

Claims 100 and 103 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/164675 A1 (Juno Therapeutics, Inc.) 29 Oct 2015 in view of WO 2016/019300 A1 (Novartis AG and The Trustees of the University of Pennsylvania) 4 Feb 2016, Lu, T.L., et al (2016) A Rapid Cell Expansion Process for Production of Engineered Autologous CAR-T Cell Therapies Human Gene Therapy Methods 27(6); 209-218, Janas, M., et al (2015) Perfusion’s Role iN Maintenance of High-Density T-cell Cultures BioProcesses International Pages 1-12 and Klaver, Y., et al (2016) T cell Maturation Stage Prior to and During GMP Processing Informs on CAR T Cell Expansion in Patients Frontiers in Immunology 7(648); 1-7 as applied to claim 5 above, and further in view of and US 2014/0255993 A1 (Amgen, Inc) 11 Sep 2014.

Regarding claim 100 Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 98 as discussed above. 
Janas further teaches that “although cell manufacturing in bioreactors offers the benefits of closed, single-use automation systems, their culture conditions must be optimized for primary T cells” and that, unlike many bioprocess manufacturing techniques, the cell populations generated must be viable in order to be used in T-cell therapy cultures. Janas teaches that primary T cells are sensitive to sheer stress so agitation rates in bioreactors as well as perfusion rates need to be optimized (page 2, paragraph 3). Janas performed a study to analyze the impact of including perfusion on cell growth and viability as well as its role in controlling key metabolites and growth factors (page 2, paragraph 4). In the study performed by Janis, peripheral blood mononuclear cells (PMBCs) were isolated from healthy donors (page 2, paragraph 5) and cultured at 1 x 106 cells/mL (page 3, paragraph 2). The cells were counted and maintained at 0.5 x 106 cells/mL and cultured until a concentration of 2 x 106 cells/mL was reached in a 1000mL media bag (page 3, paragraph 4) at which point perfusion was initiated using the perfusion rates shown on page 4 in Table 2. The perfusion rates used by Janas include 500, 750, and 1,000 mL/day depending on cell density.
In the study performed by Janas at least a first portion of the cultivating was performed at a perfusion rate of 750 mL/day. The highest perfusion taught by Janas, however, is 1000 mL/day. Juno, Novartis, Lu, Janas, and Klaver do not disclose perfusion rates of 1,500 mL/day for a second portion of the cultivating. 
Amgen studied methods for culturing mammalian cells with greater control over cell growth with focus on achieving high product titer cell cultures for use in the generation of recombinant proteins from genetically modified cells (abstract; page 1, [0001] and [0002]). Amgen teaches the establishment of a cell culture in a serum-free culture medium in a bioreactor that uses perfusion (page 1, [0005]). While Amgen particularly studied growth and then cell growth-arrest for the purposes of producing large quantities of cell expressed polypeptides, a skilled artesian would recognize that the teachings of Amgen of growing mammalian cells in bioreactors with the use of perfusion could be applied to the method taught by Juno, Novartis, Lu, Janas, and Klaver.
Amgen provides multiple studies of mammalian cells using a range of working volumes and perfusion rates. In example 1, a vessel volume of 2L (2000mL) was started with 1500 mL of serum free media containing 1 x 106 viable cells/mL and perfusion rates of 0.25, 0.50, 0.75, and 1.00 volumes/day were used. Using the vessel volume of 2000mL, these perfusion rates convert to 500 mL/day, 1000 mL/day, 1500 mL/day, and 2000 mL/day (Example 1 starting on page 8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have performed perfusion with at least a first portion at a rate of 500 ml/day as taught by Janas and at least a second portion at a rate of 1500 ml/day as taught by Amgen. A skilled artesian would have been motivated to use these perfusion rates in the cultivating of the engineered T cells taught by Juno, Novartis, Lu, Janas, and Klaver as they have been demonstrated to provide high viable cell yields in the culturing of mammalian cells. 

Regarding claim 103, Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above. 
As discussed in the rejection of claim 101 above, both Janas and Amgen teach that perfusion rate is an important parameter in the growth of mammalian cells in a perfusion bioreactor and in both disclosures the perfusion rate is increased as cell density increases (Janas, page 2, paragraph 3; Janas, page 4, Table 2; Amgen, page 5, [0063]; Amgen Example 1, pages 8-9, Table 1). As the perfusion rates of the instant claim are known in the prior art and the perfusion rate is known to play an important role in the growth of high numbers of viable cells, the perfusion rate would have been an obvious parameter for routine optimization particularly based on the cell concentration.
Although Janas and Amgen do not teach the specific perfusion rate steps based on cell concentration of the instant claim, the determination of these optimized steps would have been obvious to one of ordinary skill in the art through the teachings of Janas and Amgen. MPEP 2144.05 (II) A. speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”.
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the perfusion rates and cell concentrations taught by Janas and Amgen in the method taught by Juno, Novartis, Lu, Janas, and Klaver as a starting point for routine experimentation to optimize the perfusion rates for use in the preparation of a composition of engineered cells.

Claim 109 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/164675 A1 (Juno Therapeutics, Inc.) 29 Oct 2015 in view of WO 2016/019300 A1 (Novartis AG and The Trustees of the University of Pennsylvania) 4 Feb 2016, Lu, T.L., et al (2016) A Rapid Cell Expansion Process for Production of Engineered Autologous CAR-T Cell Therapies Human Gene Therapy Methods 27(6); 209-218, Janas, M., et al (2015) Perfusion’s Role iN Maintenance of High-Density T-cell Cultures BioProcesses International Pages 1-12 and Klaver, Y., et al (2016) T cell Maturation Stage Prior to and During GMP Processing Informs on CAR T Cell Expansion in Patients Frontiers in Immunology 7(648); 1-7 as applied to claim 5, and further in view of Kahn, M.L., et al (1992) Optimization of Retroviral Vector-Mediated Gene Transfer into Endothelial Cells in Vitro Circulation Research 71(6); 1508-1517 and Sun, J., et al (2015) Early transduction produces highly functional chimeric antigen receptor-modified virus-specific T-cells with central memory markers: a production assistant for Cell therapy (PACT) translational application Journal for ImmunoTherapy of Cancer 3(5); 1-17.
Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above.
Novartis teaches that “CD4+ and CD8+ T cells, or a mixture thereof, are stimulated with αCD3/αCD28 coated magnetic beads on day 0, and transduced with CAR on day 1 (page 148, lines 23-24”). Novartis further teaches that the cells transduced with a nucleic acid encoding a CAR are expanded following transduction with a nucleic acid (page 145, lines 13-15). Novartis, however, does not disclose the duration of time in which the cells are transduced with the CAR.
Kahn studied retroviral vector-mediated gene transfer into endothelial cells (abstract) and studied the effect of the duration of exposure of the target cells to the retroviral vector to determine if exposure for extended periods of time improves transduction efficiency (TE) (page 1508, left column, paragraph 2; page 1510, right column, paragraph 3). Kahn studied exposure times of 2-24 hours (2, 6, 12, or 24 hours). 
Based on the teachings of Novartis and Kahn, the initial cell stimulation and CAR transduction can be completed within 2 days, however, they do not disclose that the cultivating should be initiated within 3 days after the initiation of the incubating under stimulating conditions.
Sun studied the effects of early transduction on CAR receptor modified virus-specific T cells (title) teaching that in a previous study of similar cells, gene modification occurred on day 19 of culture at which time sufficient T-cell differentiation may have occurred limiting the subsequent proliferative capacity of the transduced T cells (abstract). In their study, Sun transduced the cells early in order to transduce T cells that were less differentiated in hopes to have cells that had greater potential to proliferate after infusion (page 3, left column, paragraph 3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have begun cultivating the engineered T cells obtained from the method taught by Juno, Novartis, Lu, Janas, and Klaver within 3 days as taught by Novartis, Kahn and Sun. A skilled artesian would have been motivated to cultivate the engineered cells as quickly as possible from the day that the incubating under stimulation conditions is initiated in order to avoid differentiation of the cells and loss of proliferative activity that can occur when extended time periods are used for incubation and transduction, as taught by Sun. 

	
Claim 165 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/164675 A1 (Juno Therapeutics, Inc.) 29 Oct 2015 in view of WO 2016/019300 A1 (Novartis AG and The Trustees of the University of Pennsylvania) 4 Feb 2016, Lu, T.L., et al (2016) A Rapid Cell Expansion Process for Production of Engineered Autologous CAR-T Cell Therapies Human Gene Therapy Methods 27(6); 209-218, Janas, M., et al (2015) Perfusion’s Role iN Maintenance of High-Density T-cell Cultures BioProcesses International Pages 1-12 and Klaver, Y., et al (2016) T cell Maturation Stage Prior to and During GMP Processing Informs on CAR T Cell Expansion in Patients Frontiers in Immunology 7(648); 1-7 as applied to claim 5 above, and further in view of Applikon Biotechnology/BioPharma-Reporter (2016) How automation has changed the way we count cells BioPharma-Reporter.com; 1-4.
Juno, Novartis, Lu, Janas, and Klaver teach the method of claim 5 as discussed above. 
Juno teaches that a cell processing system can be used in the separation and/or other steps of the methods (which include cultivating the engineered cells) which can include an integrated cell cultivation chamber which accomplishes cell culture protocols such as, e.g., cell differentiation and expansion, antigen loading, and long-term cell culture. Juno teaches that input ports can allow for the sterile removal and replenishment of media and that cells can be monitored using an integrated microscope (page 64, [0204]). 
Juno, Novartis, Lu, Janas, and Klaver, however, do not disclose that the cells are monitored for cell viability, concentration, density, number or a combination thereof specifically using a differential digital holography microscope (DDHM).
Applikon teaches that when cultivating cells in bioreactors we want to know the cell concentration and cell viability as these parameters are a measure for the status of the culture and are the basis for calculating driving parameters such as specific production and consumption rates as well as volumetric productivity of a process (page 1, paragraph 2). Applikon teaches the use of differential digital holographic microscopy (DDHM) as a quantitative imaging technique that allows continuous cell counting as well as cell viability monitoring removing the need for sampling (eliminating contamination risk), staining and awaiting results (page 3, paragraph 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have measured the cell concentration and cell viability during at least a portion of the cultivating using DDHM as taught by Applikon as the integrated microscope taught by Juno. A skilled artesian would have been motivated to make this combination in order to receive continuous cell counting and cell viability data during the expansion of the engineered T cells. By doing so one would have real time information regarding the number/concentration of viable cells in the cultivating stage while avoiding contamination and time delayed results as taught by Applikon. 

Response to Arguments
Applicant’s arguments, see remarks filed 04 November 2022, with respect to the rejections of claims 5, 6, 8, 9, 11-13, 15, 22, 27, 30, 44, 47, 51, 65, 66, 68, 72-74, 81, 84, 88, 91, 99, 100, 103, 105, 109, 113, 120, 123, 127, 133, 137, 139, 165 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in the instant office action.
In so far as applicant’s arguments apply to the new grounds of rejection, the arguments were not persuasive.
Applicant argues that even if one of ordinary skill in the art were motivated to use 2400 x 106 nucleated cells as a threshold value during cultivation as asserted in the rejection, it has not been established that output compositions comprising this number of cells could in fact be achieved from between 100 x 106 and 500 x 106 total CD4+ and CD8+ primary T cells from patient samples using the methods of the cited references or combinations thereof. Applicant further argues that it has not been established that at least this threshold number of cells could be achieved within 9 days of initiating incubation under stimulating conditions (response, page 15, paragraph 3). 
Applicant further argues that a problem which existed at the filing date of the present application was that processes required a long time to generate a sufficient number of cells suitable for therapy, may vary in the length of time among different subjects, and/or may result in compositions with relatively variability in certain features of the resulting engineered compositions, such as health or viability. Applicant argues that this is a particular problem when engineering cells from patients having cancer from which the quality of the incoming cell material may vary substantially (response, paragraph bridging pages 15-16). 
Applicant argues that these observations are corroborated by the cited references. Applicant references Lu as teaching that significant patient-to patient variability in terms of T cell transduction and cell growth was observed; Bluebird as teaching that inherent complexity of live cell culture and patient-to patient variability and technologies for generating therapeutic T cells can be limited by cumbersome T cell manufacturing processes that are not scalable, repeatable, reliable, or efficient; and Janas as teaching that generating enough cells for a single patient for a dose of anti-cancer T cell therapy can present logistical and technical difficulties. Applicant also argues that the results described by Janas are based on the use of blood samples from healthy donors (response, page 16, paragraph 2). 
Applicant argues that based on these teachings, a skilled artesian would expect that even when additional steps are taken in order to improve process consistency, resulting cell compositions might still exhibit high patient-to-patient variability in cell count or in the amount of time necessary to achieve a threshold cell count. Applicant argues that because of this, one of ordinary skill in the art would not reasonably expect that any desired threshold number of cells in an output composition produced from a patient sample would be consistently achieved using any manufacturing process. Applicant argues that in contrast the output compositions produced by the present method not only possessed at least the threshold number of T cells but also did reliably and within 9 days of initiating incubation of the primary T cells under stimulating conditions (response, page 16, paragraph 3).
Applicant argues that the teachings of the cited references would suggest to a skilled artesian that even if the methods were combined as proposed, the present methods and its results, including reliability, might not be achieved (response, page 17, paragraph 1). 
In response, it is first noted that MPEP 2143.02 speaks to the reasonable expectation of success and obviousness. In addition to teaching that where there is reason to modify or combine prior art references to achieve the claimed invention there is the additional requirement for a reasonable expectation of success, MPEP 2143.02 (I) also teaches that the reasonable expectation of success does not need to be absolute stating that “conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute"))”. 
In this case, as discussed in applicants remarks, a general need for faster, more reliable methods of producing consistent and effective engineered T cell for adoptive cell therapy was recognized in the art prior to the effective filing date of the claimed invention. This need is established in the cited references, as detailed by applicant in the remarks on page 16, paragraph 2, as well as in the cited reference Juno which teaches that “improved methods are needed for the preparation (e.g., isolation, processing, culturing, and engineering) of cells for use in cell therapy. In particular, methods are needed for the preparation and engineering of cells, e.g., a plurality of isolated cell types or sub-types with improved efficiency, safety, variability, and conservation of resources” (Juno, pages 1-2, [0004]). Based on this need, Juno provides streamlined cell preparation methods aiming to produce a plurality of different cell populations for adoptive cell therapy using fewer steps and/or resources and/or reduced handling compared with other methods (Juno, page 1, [0003]). This general acknowledgment of a need for better and more effective methods demonstrates a motivation in the art prior to the filing date of the claimed invention to combine the teachings of multiple studies in order to increase the effectiveness and reliability of production methods for adoptive cell therapy. 
As the expectation of success in arriving at the claimed method needs only to be reasonable and does not require conclusive proof of efficacy, the ability to achieve the outcomes of the method, such as reaching the threshold number of T cells within 9 days of initiation of incubation, which are inherent to the method steps that are followed, do not need to be conclusively, or absolutely, taught by the combination of the references. That is to say that if a skilled artesian would be motivated to combine the references and arrive at the claimed method, following that method should result in the outcomes that are claimed. In this case, the base reference cited, Juno, teaches many of the method steps as well as motivation to follow the method steps in order to streamline cell preparation methods. Other references are applied to demonstrate that the additional steps were known in the art and had been evaluated as a means for improving T cell processing for adoptive cell therapy. 
For example, Novartis teaches methods aimed at increasing persistence and anti-tumor activity of CAR T cells (page 1, lines 31-32) and teaches that by decreasing the concentration of input cells can minimize the interactions between the particles and cells allowing for the selection of cells that express high amounts of desired antigens (page 128, lines 28-31). As Novartis teaches a motivation to use a lower concentration of input cells, it would have been obvious to a skilled artesian that limiting the concentration of cells would further improve the efficacy to the cells produced in the method taught by Juno while providing more control over the types of cells in the culture. 
In another example, Janas teaches that generating so many cells for a single patient can present logistical and technical difficulties and aimed to achieve increased cell production using rocking-platform bioreactors in which a combination of rocking agitation and perfusion media exchange is used to achieve high cell concentrations (page 2, paragraph 2). Through the teachings of Janas, a skilled artesian would recognize that by using perfusion in at least part of the cultivating can significantly elevate the number of cells that are produced and in shorter time periods, regardless of the initial source of the cells. That is to say that while Janas used blood samples from healthy donors in their studies, a skilled artesian would still reasonably expect perfusion to increase the number of cells at higher rates even if the cells were from cancer patients.
By adopting the teachings of the cited references to the method taught by Juno, a skilled artesian would arrive at the steps of the instantly claimed method, the outcome of which would be the production of at least a threshold number of cells within the claimed time frame. As stated in the rejection above, there was also motivation to reduce the length of time that the cells are cultured, primarily to maintain control over the types of cells that are present in the culture. This motivation would have further encouraged a skilled artesian to reduce the production time as much as possible. 
While applicant argues that a skilled artesian would still expect high patient-to-patient variability in cell count or the amount of time necessary to achieve a threshold cell count even with incorporation of additional steps to improve process consistency, it is contemplated that a skilled artesian would be motivated to incorporate these additional steps in order to achieve lower variability and higher cell counts in a shorter period of time. As the motivation to incorporate the steps lies in the ability to achieve a more reliable and effective production process, a skilled artesian would reasonably expect these steps to improve the outcomes and therefore would not expect there to be high variability or long lengths of time. Additionally, the cited references are altering the methods in order to overcome these limitations in production which further establishes that a skilled artesian would reasonably expect the combination of the cited references to result in more effective methods.
	
	
Applicant argues that while Novartis page 128, lines 33-34 are cited for their concentrations of cells, such concentrations are taught by Novartis to be used during the selection of cells, not during the incubation under stimulating conditions. Applicant argues that in Novartis section “Activation and Expansion of Immune Effector Cells, E.G., T cells” beginning on page 141 teaches higher cell concentrations for activation and expansion all of which are greater than 10x106 cells/mL.  Applicant argues that this further teaches that using high concentrations can result in increased cell yield, cell activation, and cell expansion. Applicant argues that in the present methods, the input composition comprises T cells at a concentration of between 1x106 cells/mL and 5x106 cells/mL during incubation under stimulating conditions (response, page 17, paragraph 3). 
In response, Novartis teaches using a reduced concentration of cells (1x105 cells/mL to 5x106 cells/mL, page 128, lines 33-34) as a means for more control over the selection process, which is establishing the input concentration of the cells, as the cells that are separated will be used in the method of producing engineered cells. This is further demosntrated by Novartis’ teaching that T cells for stimulation can be frozen after a washing step (page 129, lines 7-8) and that cryopreserved cells are thawed and washed as described and allowed to rest for one hour at room temperature prior to activation using the methods described here in (page 129, lines 20-22). Here, Novartis is saying that the separated cells are washed and then ready for incubation under stimulating conditions suggesting that the cell concentrations taught for separation are the same as the input concentration into the method disclosed. Furthermore, in the section of Novartis referenced by applicant (beginning on page 141) and in regards to the high number of cells referenced by applicant as being the input composition (page 144, lines 29-35), Novartis is teaching that in certain embodiments it may be desirable to significantly decrease the volume (increase the concentration of cells) to ensure maximum contact between the cells and particles (page 144, lines 29-31). The option for input composition is taught by Novartis in the “separation of cells” section starting on page 122 (see page 128, lines 11-20) and for the same reason. Based on this, a skilled artesian would recognize that the alternative taught by Novartis of using a lower concentration of cells also applies to the stimulated composition input would still apply and would be motivated to use this alternative in order to have more control over the culture and input cells.

Applicant further argues that Lu acknowledges that its method still exhibited significant patient-to-patient variability despite steps taken to improve consistency (response, page 17, paragraph 4). Applicant argues that Lu teaches that PMBCs were transduced and expanded and reports the total cell counts achieved with the utilized method. Applicant argues that in contrast, the present methods recite the production of output compositions having at least 2400 x 106 T cells or viable T cells from between 100x106 and 500x106 total CD4+ and CD8+ primary T cells (response, page 17, paragraph 4).
Applicant argues that Amgen is cited for allegedly teaching methods for culturing mammalian cells for use in the generation of recombinant proteins from genetically modified cells. But that paragraph 4 of Janas teaches that culture conditions must be optimized for primary T cells, stating that there are distinct differences between culturing immortalized cell lines for protein production and primary T cells for infusion into patients. For instance, according to Janas, at the end of T cell therapy culture, cell populations must be viable, whereas cell integrity may be of secondary concern for bioprocess manufacturing. Based on this, applicant argues that a skilled artesian would not reasonably expect that the teachings of Amgen could be immediately adapted for use in the methods as claimed (response, page 18, paragraph 1). 
Applicant argues that similarly to Lu, Bluebird teaches the transduction and expansion of PBMCs and reports resulting total cell counts. Applicant argues that with Bluebird expansion was continued until 10 days after culture activation was initiated and that with the present method output compositions were produced within 9 days of initiating incubation under stimulating conditions (response, page 18, paragraph 2).
Applicant further argues that Janas reports the expansion of PBMCs and resulting total cells achieved and that Janas teaches in its third paragraph that generating enough cells for a single patient can present logistical and technical difficulties. Applicant argues that all results described in Janas are based on those achieved with blood samples from healthy donors. Applicant argues that based on this, one of ordinary skill in the art would not reasonably expect that the same results reported in Janas would also be achieved with primary T cells from patient samples, much less in the time window of the present methods (response, page 18, paragraph 4). 
Applicant argues that similarly, Sun teaches the expansion of PBMCs and reports resulting total cell counts, all of which are less than 30x106 total cells after 37 days of culture (response, page 19, paragraph 1). 
Applicant argues that Klavar also teaches the expansion of PBMCs with no indication of how many PBMCs were used for producing its CAR T cells, and with cells expanded until day 18 after activation (response, page 19, paragraph 2).
Applicant argues that based on the above arguments, one of ordinary skill in the art would not reasonably expect the proposed combinations of cited references would result in the present methods (response, page 19, paragraph 3).
In response, applicant is reminded that 	MPEP 2141.03 (I) states that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
Furthermore, MPEP 2141 III speaks to rationales to support rejections under 35 USC 103 and states that “The ‘mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.’ Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976).”
In this case, the differences amongst the cited references pointed out by applicant would not deter a skilled artesian from combining the basic principles and motivations of the references with the method of Juno in order to further improve and streamline the engineered cell production process. 
For example, applicant argues that Lu acknowledges that the method used still exhibited significant patient-to patient variability and that Lu uses PMBCs as a starting method. While Lu’s discloses that variability did exist in terms of transduction efficiency and cell growth and used a different source of cells, a skilled artesian would still recognize that the teachings of Lu could be applied to the method taught by Juno in order to further streamline a process for engineering cells for adoptive therapy. Furthermore, the reference Lu is introduced to demonstrate that components of the claimed method, in addition to those taught by Juno, were known in the art prior to the effective filing date of the claimed invention. Lu is not required to demonstrate all limitations of the instantly claimed methods in order for a skilled artesian to be able to adapt the teachings of Juno with those of Lu to optimize the cell manufacturing process. 
In terms of applicant’s argument that Amgen is teaching methods for culturing mammalian cells for use in the generation of recombinant proteins from genetically modified cells, a skilled artesian would recognize that the teachings of Amgen regarding perfusion rates that are possible could be tried in a method of producing engineered cell compositions for cell therapy. While Janas teaches that considerations must be different, Janas also demonstrates the use of perfusion in maintaining T cell bioreactor cultures and provides motivation to use perfusion including removing toxic metabolites that inhibit growth, providing sufficient nutrients and growth factors available for proliferating T cells, and allowing for cells to be grown at densities higher than what is achievable with traditional tissue-culture techniques (Janas, page 9, last paragraph). Based on this, Janas motivates the use of perfusion and also demonstrates that it is effective for use in culturing T cells for therapeutic purposes and would demonstrate to a skilled artesian that the teachings of Amgen could be applied to the method of engineered cell production.
Regarding applicant’s argument that Bluebird uses PBMCs and that expansion was continued until 10 days after culture, the teachings of Bluebird are introduced into the rejection to demonstrate that the use of recombinant cytokines and concentrations of such were known in the art prior to the effective filing date of the claimed invention for the culture of cells for adoptive cell therapy. Regardless of the cells that Bluebird used to initiate culture, a skilled artesian would recognize that using recombinant cytokines at the disclosed concentrations could be used in the method taught by the combined references in the culture of cells for adoptive cell therapy.
	The same applies to applicant’s arguments regarding Janas. As discussed previously, Janas demonstrates that perfusion can be used in the production of cells for adoptive cell therapy and that it has numerous benefits. Janas studied the use of perfusion in order to overcome the difficulties mentioned by applicant including logistical and technical difficulties in generating enough cells for patients. Based on this, a skilled artesian would have been motivated to use perfusion in a method for adoptive cell therapy even if the initial culture is different as it is a demonstrated method to grow viable cells quickly and more effectively. Janas does not need to demonstrate the technique with primary T cells from patients or the window of time, as a skilled artesian would recognize that the teachings of Janas could be adopted to different cell cultures.
	The references Sun and Klavar are introduced to the rejections of record in order to demonstrate that the limitations of the claimed invention were known in the prior art. As stated above, the references do not need to teach each and every limitation of the claimed invention in order to provide insight on ways to further improve the generation of engineered T cells for adoptive cell therapy. A skilled artesian would recognize that the teachings of these references could be combined to further regulate and optimize methods that were already known.
	A skilled artesian would reasonably expect the combination of the cited references to result in a method of producing a composition of engineered cells that is more streamlined and controlled than the methods they combined. A skilled artesian would recognize this which would be the motivation behind combining the references, particularly in view of the known and acknowledged need in the prior art to achieve better processing methods.

Applicant argues that when performing obviousness analysis, secondary factors (objective evidence of nonobviousness) must also be considered (response, page 19, paragraph 4). In this regard, applicant argues that the present methods resulted in the consistent production of the recited output composition within 9 days of imitating incubation under stimulating conditions of primary T cells obtained from multiple different human subjects having a cancer. Applicant argues that the present methods address a number of problems regarding the reliable production of engineered cell therapies from patient samples (response, page 19, paragraph 5). 
Applicant argues that in the instant specification ([0086]) the conditions of each step of the present methods improve the efficiency of each subsequent step and of the overall process. Applicant argues that by separately defining the number of cells that are processed at each step, as well as the concentration of cells during each step, the different steps are standardized. Applicant argues that as a result, the methods are consistent not only in that the compositions have at least the threshold number of cells can be reliably produced across manufacturing runs using different samples, but also that in that the time in which the cell compositions are produced, as well as the characteristics of the engineered cells themselves, is comparable across manufacturing runs (response, page 20, paragraph 1). 
Applicant further argues that in the working examples of the instant application, the present methods were used to successfully and consistently generate engineered cell compositions having at least a threshold number of T cells with relatively low variability in the phenotype of engineered cells, using samples from a plurality of subjects including patients with multiple myeloma. Applicant argues that the ability to produce such cell compositions using cells isolated from a variety of individuals is beneficial to ensure a reliable method regardless of differences between patients, for consistently generating compositions comprising at least a threshold number of cells within a defined time window (response, page 20, paragraph 2).
Applicant argues that specifically, as described in example 16 of the instant application, the present method resulted in successful production of engineered cell compositions from samples obtained from a range of patients with an average duration of 5.5 days from imitation of cell activation with a range across samples of between 5 and 8 days to harvest. Applicant argues that the engineered cell produced by the methods were shown to have central memory and effector memory T cells at levels consistent with those shown in Figures 6A-6D (response page 20, paragraph 3). 
Applicant argues that the present methods demonstrate unexpected, superior effects in the reliable production of engineered cell compositions from patient samples and that for these reasons the present claims are non-obvious (response, page 21, paragraphs 1 and 2). 
	As discussed previously, a general need for faster, more reliable methods of producing consistent and effective engineered T cell for adoptive cell therapy was recognized in the art prior to the effective filing date of the claimed invention. This need is established in the cited references. In response to this need, Juno teaches that “improved methods are needed for the preparation (e.g., isolation, processing, culturing, and engineering) of cells for use in cell therapy” (Juno, pages 1-2, [0004]) and provides streamlined cell preparation methods aiming to produce a plurality of different cell populations for adoptive cell therapy using fewer steps and/or resources and/or reduced handling compared with other methods (Juno, page 1, [0003]). This general acknowledgment of a need for better and more effective methods demonstrates a motivation in the art prior to the effective filing date of the claimed invention to combine the teachings of multiple studies in order to increase the effectiveness and reliability of production methods for adoptive cell therapy. The references cited demonstrate knowledge in the art that control over each process step (including the number, concentration, and ratio of cells) impacts the overall method and the resulting cell compositions. By combining the cited references, a skilled artesian would arrive at the instantly claimed method which would inherently result in a threshold number of cells reliably produced in the time frame disclosed. This is particularly the case in which each step is known in the art as well as motivation to combine the references to further streamline a known process. 
	As previously referenced, MPEP 2143.02 teaches that the expectation of success in combining the references need only be reasonable, not absolute. That is to say that the references do not need to absolutely demonstrate the resulting properties of the method, just that there was motivation to combine the teachings and a reasonable expectation of success in making the combination. The prior art is aware of a need to streamline and have more control over the generation of engineered cells from patients with cancer as well as the need to consistently generate compositions of high number of cells within defined time frames. The references also teach that adoptive cell therapy can be used for multiple myeloma. The outcomes of the method that applicant argues are unexpected or superior effects in the reliable production of engineered cell compositions from patient samples would be an inherent, and expected, outcome to the method that a skilled artesian could arrive at by combining the cited references.
	Furthermore, these superior effects were known goals in the art and have been demonstrated as possible through the references cited. Based on this, a skilled artesian would have been motivated to combine the references and would expect superior results by doing so.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647